DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on August 10, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 5-9 and 16-18 are pending in the application. 

Priority
This application is a divisional application of U.S. non-provisional application 16/610,053, filed on October 1, 2019, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2018/060889, filed on April 27, 2018, which claims domestic priority to Chinese application PCT/CN2017/082803, filed on May 3, 2017 and claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17174791.8, filed on June 7, 2017. A certified copy of European application no. 17174791.8 has been filed in this application on September 15, 2021. A certified copy of Chinese application PCT/CN2017/082803 has been filed in the 16/610,053 application on October 31, 2019.   

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 20, 2021 and March 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Application Data Sheet
The application data sheet is objected to because a claim to domestic priority is made to Chinese application PCT/CN2017/082803. However, a claim to foreign priority – not domestic priority – should be made to the Chinese application PCT/CN2017/082803. Appropriate correction is required. 

Claim Objections
Claims 5, 6, 8, and 18 are objected to because of the following informalities:
Claim 5 is objected to in the recitation of “having sesquiterpene synthase activity comprising an amino acid sequence” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “having sesquiterpene synthase activity and comprising an amino acid sequence”. 
Claim 5 is objected to in the recitation of “sequence identity to SEQ ID NO: 2” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “sequence identity to the amino acid sequence of SEQ ID NO: 2”. 
Claims 5 and 6 are objected to in the recitation of “an amino acid sequence having at least 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98% or 99% sequence identity to SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2” and “a nucleotide sequence having at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98% or 99% sequence identity to the nucleotide sequence of SEQ ID NO: 1”, respectively, and in the interest of improving claim form, it suggested that the noted phrases be amended to recite, e.g., “an amino acid sequence having at least 50% sequence identity to the amino acid sequence of SEQ ID NO: 2” and “a nucleotide sequence having at least 75% sequence identity to the nucleotide sequence of SEQ ID NO: 1”.
Claim 6 is objected to as denoting the alternatives a., b., and c. because periods may not be used in the body of a claim except for abbreviations. See MPEP 608.01(m). It is suggested that the a., b., and c. in claim 6 be replaced with a), b), and c), respectively. 
Claim 6 is also objected to as reciting the conjunction “or” between parts b. and c. and in the interest of reciting proper Markush language, the conjunction “or” should be replaced with “and”.  
Claims 8 and 18 are objected to in the recitation of “a prokaryotic vector, viral vector or a eukaryotic vector” and in the interest of improving claim form and grammar, it suggested that the noted phrase be amended to recite, e.g., “a prokaryotic vector, a viral vector or a eukaryotic vector”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-9 and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 5 (claims 17 and 18 dependent therefrom) is drawn to an isolated polypeptides having sesquiterpene synthase activity comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2.
The invention of claims 5, 17, and 18 is drawn to or recites a genus of isolated polypeptides having sesquiterpene synthase activity comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2. 
Claim 6 (claims 7-9 and 16 dependent therefrom) is drawn to an isolated nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of: 
a.	a nucleotide sequence encoding the polypeptide of claim 5; 
b.	a nucleotide sequence having at least 75% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or 
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3.
The invention of claims 6-9 and 16 is drawn to or recites (in relevant part) a genus of isolated nucleic acid molecules comprising a nucleotide sequence encoding the polypeptide of claim 5 or a nucleotide sequence having at least 75% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3. 
The specification discloses the actual reduction to practice of a single representative species of each recited genus of isolated polypeptide and nucleic acid as follows: a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, and a nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2. Other than these disclosed species, there are no other drawings or structural formulas disclosed of a polypeptide or nucleic acid as encompassed by the claims. Given that the claims encompass substantial variation among each recited genus of isolated polypeptide (50% sequence variability relative to SEQ ID NO: 2) and nucleic acid (25% sequence variability relative to SEQ ID NO: 1 or SEQ ID NO: 3), the genus of isolated polypeptides and the genus of isolated nucleic acids is considered to be widely variant. 
Regarding the unpredictability that sequences having at least 50% sequence identity to SEQ ID NO: 2 will have drimenol synthase activity, the reference of Chuang et al. (J. Nat. Prod. 81:1162-1172, 2018; cited on the IDS filed on August 20, 2021) discloses the amino acid sequence of a Liquidambar formosana sesquiterpene synthase referred to as “TPS01” (p. 1165, Figure 5), which has 65% sequence identity to the amino acid sequence of SEQ ID NO: 2 of this application, yet drimenol was not reported to be a product produced by TPS01 when contacted with FPP (p. 1166, column 2; p. 1167, Figure 7). 
With reference to drimenol synthase, the reference of Kwon et al. (FEBS Lett. 588:4597-4603, 2014; cited on Form PTO-892) discloses identification of a drimenol synthase from Valeriana officinalis, noting that a mutation of the first aspartate in a conserved DDxxD motif did not have the expected effect of disrupting ionization and no specific reaction mechanism could be inferred (p. 4602, column 1). 
Given that the claims encompass widely variant species and there is a high level of unpredictability in the art, one of skill would not accept the disclosure of only a single representative species of isolated polypeptide and isolated nucleic acid as being representative of other isolated polypeptides and isolated nucleic acids as encompassed by the claims. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 5-9 and 16-18 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an isolated polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, a nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, and an isolated host cell comprising the nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, does not reasonably provide enablement for all isolated polypeptides, isolated nucleic acids, and host cells and non-human host organisms as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[c]urrently the main sources for drimenol are plants naturally containing drimenol; however, the contents of drimenol in these natural sources are low. Chemical synthesis approaches have been developed but are still complex and not cost-effective. There still remains a need for the discovery of new terpenes, terpene synthases and more cost-effective methods of producing drimenol and derivatives therefrom and mixtures comprising drimenol” (p. 1, lines 21-25). The specification discloses the isolation of a polynucleotide encoding a drimenol synthase from the plant Paeonia anomala (see Examples 1 and 2 beginning at p. 26 of the specification). 
The breadth of the claims: Claim 5 (claims 17 and 18 dependent therefrom) is drawn to an isolated polypeptides having sesquiterpene synthase activity comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2.
Claim 6 (claims 7 and 8 dependent therefrom) is drawn to an isolated nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of: 
a.	a nucleotide sequence encoding the polypeptide of claim 5; 
b.	a nucleotide sequence having at least 75% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or 
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3.
There is no recited function or activity for the isolated nucleic acid of part b. (e.g., encodes a polypeptide having drimenol synthase activity) and given a broadest reasonable interpretation, the nucleic acid encodes polypeptides having any function or activity or non-functional polypeptides. 
Claims 9 and 16 are drawn to a host cell or a non-human host organism comprising the isolated nucleic acid of claim 6 or the vector of claim 7.
The recited “non-human host organism” in claims 2 and 3 is interpreted as encompassing a transgenic multicellular organism, including a mammal.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). 
Regarding the unpredictability that sequences having at least 50% sequence identity to SEQ ID NO: 2 will have drimenol synthase activity, the reference of Chuang et al. (J. Nat. Prod. 81:1162-1172, 2018; cited on the IDS filed on November 4, 2019) discloses the amino acid sequence of a Liquidambar formosana sesquiterpene synthase referred to as “TPS01” (p. 1165, Figure 5), which has 65% sequence identity to the amino acid sequence of SEQ ID NO: 2 of this application, yet drimenol was not reported to be a product produced by TPS01 when contacted with FPP (p. 1166, column 2; p. 1167, Figure 7). 
With reference to drimenol synthase, the reference of Kwon et al. (FEBS Lett. 588:4597-4603, 2014; cited on Form PTO-892) discloses identification of a drimenol synthase from Valeriana officinalis, noting that a mutation of the first aspartate in a conserved DDxxD motif did not have the expected effect of disrupting ionization and no specific reaction mechanism could be inferred (p. 4602, column 1).
Regarding the scope of recited non-human host organisms, the prior art acknowledges the unpredictability of gene transfer in an animal. See, e.g., Goswami et al. (Front. Onc. 9:297, 2019, 25 pages; cited on Form PTO-892), which discloses that maintenance of transgene expression remains unpredictable (p. 16, column 1, bottom).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed invention: a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, and a nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, and an isolated host cell comprising the nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2. Other these working examples, the specification fails to disclose any other polypeptides, nucleic acids, or non-human host organisms as encompassed by the claims and the specification fails to provide direction or guidance for modifying the amino acid sequence of SEQ ID NO: 2 with an expectation of maintaining drimenol synthase activity and fails to provide any direction or guidance regarding a transgenic multicellular organism as encompassed by the claims. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to make all polypeptides and nucleic acids having a substantial number of modifications as encompassed by the claims. 
Also, while methods of transforming or transfecting an isolated or microbial host cell were known in the art at the time of the invention, it was not routine in the art to make all non-human host organisms, including transgenic multicellular organisms, e.g., a mammal.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability and the state of the prior art, and the amount of experimentation required, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saran et al. (WO 2014/150599 A1; cited on the IDS filed on August 20, 2021; hereafter “Saran”).
Claim 5 is drawn to an isolated polypeptides having sesquiterpene synthase activity comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2.
Saran discloses a Vitis vinifera germacrene-D synthase (referred to as “VDGS” and having the amino acid sequence of SEQ ID NO: 20), the amino acid sequence of which has 60% sequence identity to the amino acid sequence of SEQ ID NO: 2 of this application (see Appendix A sequence alignment). Given that germacrene-D is a sesquiterpene, this anticipates claim 5.
Claim 6 is drawn to an isolated nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of: 
a.	a nucleotide sequence encoding the polypeptide of claim 5; 
b.	a nucleotide sequence having at least 75% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or 
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3.
Claims 7, 8, 17, and 18 are drawn to vectors comprising the nucleic acid molecule of claim 6 or a nucleic acid encoding the polypeptide of claim 5.
Claims 9 and 16 are drawn to host cells or a non-human host organisms comprising the isolated nucleic acid of claim 6 or the vector of claim 7.
Saran discloses production of the polypeptide can be produced by introduction of a nucleic acid encoding the polypeptide into a host cell, e.g., E. coli (p. 41, lines 7-14). Saran discloses expression vectors for expression of the polypeptide in the host cell (paragraph bridging pp. 41-42). This anticipates claims 6-9 and 16-18.
Therefore, Saran anticipates claims 5-9 and 16-18 as written.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claim 5 is drawn to an isolated polypeptide having sesquiterpene synthase activity comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2.
Claim 6 is drawn to an isolated nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of: 
a.	a nucleotide sequence encoding the polypeptide of claim 5; 
b.	a nucleotide sequence having at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98% or 99% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or 
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3.
Claim 9 is drawn to a host cell or a non-human host organism comprising the isolated nucleic acid of claim 6.
The reference of UniProt Database Accession Number A0A1L1WGD9 (September 2021, 2 pages; cited on Form PTO-892) discloses a Liquidambar formosana beta-elemol synthase, the amino acid sequence of which has 65% sequence identity to SEQ ID NO: 2 of this application (see Appendix B sequence alignment).
Also, according to the specification, SEQ ID NO: 2 is the amino acid sequence of PaTPS3 (p. 31, lines 4 and 5), which is a sesquiterpene synthase isolated from Paeonia anomala (Examples 1 and 2, beginning at p. 27 of the specification). 
Given a broadest reasonable interpretation, the isolated polypeptide of claim 5, the isolated nucleic acid of claim 6, and the host cell or non-human host organism of claim 9 encompass a naturally-occurring polypeptide (e.g., Liquidambar formosana beta-elemol synthase or PaTP3), nucleic acid (e.g., genomic DNA encoding Liquidambar formosana beta-elemol synthase or PaTP3), and a non-human host organism (e.g., Liquidambar formosana or Paeonia anomala), respectively. 
Patent Eligibility Analysis Step 1: The claims are drawn to compositions of matter, which are one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed polypeptide, nucleic acid, and host cell or non-human host organism are not considered to have markedly different characteristics from what occurs in nature, and the polypeptide, nucleic acid, and host cell or non-human host organism of claims 5, 6, and 9 are considered to be law of nature exceptions. Accordingly, each of the polypeptide, nucleic acid, and host cell or non-human host organism is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the laws of nature and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 5-9 and 16-18 are pending.
Claims 5-9 and 16-18 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656        

APPENDIX A

BBO46728
ID   BBO46728 standard; protein; 557 AA.
XX
AC   BBO46728;
XX
DT   20-NOV-2014  (first entry)
XX
DE   Vitis vinifera valencene synthase (VS), SEQ ID 20.
XX
KW   VS protein; crop improvement; enzyme production; fermentation; flavor;
KW   fragrance; insect repellent; insecticide; nootkatone; plant;
KW   transgenic plant; valencene; valencene synthase.
XX
OS   Vitis vinifera.
XX
CC PN   WO2014150599-A1.
XX
CC PD   25-SEP-2014.
XX
CC PF   11-MAR-2014; 2014WO-US023759.
XX
PR   14-MAR-2013; 2013US-0852462P.
XX
CC PA   (ALLY-) ALLYLIX INC.
XX
CC PI   Saran D,  Park GE;
XX
DR   WPI; 2014-R66428/68.
DR   REFSEQ; XP_003634696.1.
XX
CC PT   New isolated valencene synthase polypeptide comprising specific amino 
CC PT   acid sequence that has sequence identity to valencene synthase 
CC PT   polypeptide having specific amino acid sequence used to produce valencene
CC PT   which is used to form nootkatone.
XX
CC PS   Disclosure; SEQ ID NO 20; 111pp; English.
XX
CC   The present invention relates to a novel isolated valencene synthase (VS)
CC   polypeptide, useful for producing valencene. The valencene synthase 
CC   polypeptide comprises sequence of SEQ ID NO: 1 (see BBO46709). The 
CC   invention also provides: a catalytically active fragment of valencene 
CC   synthase polypeptide; a host cell encoding the valencene synthase 
CC   polypeptide; an isolated nucleic acid molecule encoding an Eryngium 
CC   glaciale valencene synthase polypeptide; a vector comprising the nucleic 
CC   acid molecule; a cell comprising the nucleic acid molecule; a transgenic 
CC   plant comprising the vector or the nucleic acid molecule; a method for 
CC   producing valencene synthase polypeptide by culturing the cells 
CC   containing valencene synthase polypeptide coding sequence; a method for 
CC   producing valencene; and a method for producing nootkatone. The valencene
CC   is useful as an orange flavor/fragrance in perfumes, beverages and 
CC   chewing gums. The nootkatone is useful in perfumery and flavor 
CC   industries, and as a repellent and insecticide against ticks and 
CC   mosquitoes. The present sequence represents a Vitis vinifera valencene 
CC   synthase, which is used in a sequence alignment study, for determining 
CC   the valencene synthase capable of producing valencene of the invention.
XX
SQ   Sequence 557 AA;

  Query Match             59.7%;  Score 1724.5;  DB 21;  Length 557;
  Best Local Similarity   58.3%;  
  Matches  323;  Conservative  101;  Mismatches  123;  Indels    7;  Gaps    3;

Qy          3 VKVPQSQNAPTEVGRRSVNFHPTVWGDRFITYNNQSVD-DDVEKRLTKELKSQVRRKLVD 61
              | :  |:|   |||||  ||||::||| |::| ::  : ||  |:  ::|| :||: |: 
Db          8 VLLAPSKNLSPEVGRRCANFHPSIWGDHFLSYASEFTNTDDHLKQHVQQLKEEVRKMLMA 67

Qy         62 AAENTCQKLNTIDAIERLGLAYHFETEIEEALQNIYNSSQVVGNNVEEDDLYSVALRFRL 121
              | ::: |||  ||||:|||:|||||:||:| |::::: | |      |:|:|: :|||||
Db         68 ADDDSAQKLLLIDAIQRLGVAYHFESEIDEVLKHMFDGSVVSA----EEDVYTASLRFRL 123

Qy        122 LRQQGYNISSDVFNKFKDDKDNFKVSLIGDASSLLSLYEAAHLRVHGEHILDEALTFSVN 181
              ||||||::| |:|| |||:: ||| ||  |   :|||||| | ||||| |||||| |:  
Db        124 LRQQGYHVSCDLFNNFKDNEGNFKESLSSDVRGMLSLYEATHFRVHGEDILDEALAFTTT 183

Qy        182 NLESMATQLSPPLATHVTHALNRPLRKGIPRLEARHYISVYEQDPLHDEDLLKLAKLDFN 241
              :|:|     | |||  | ||| :|:|||:|||||||| |||: |  |:: ||||||||||
Db        184 HLQSATKHSSNPLAEQVVHALKQPIRKGLPRLEARHYFSVYQADDSHNKALLKLAKLDFN 243

Qy        242 QLQKIHQKELSEISKWWKDINFVSKLPFARDRVVECYFWIMSVHSEPENWLARRTAAKIA 301
               |||:||||||:|| ||||::|  ||||||||||||||||: |: ||: : |||   |: 
Db        244 LLQKLHQKELSDISAWWKDLDFAHKLPFARDRVVECYFWILGVYFEPQFFFARRILTKVI 303

Qy        302 AVTSIIDDIYDVHGTIDELTLFTEAVNRWDINNIDQLPEYMKICYKALLGVFSELGEELE 361
              |:||||||||||:||::|| |||||| ||||: ||||||||::||:||| |:||: ||: 
Db        304 AMTSIIDDIYDVYGTLEELELFTEAVERWDISAIDQLPEYMRVCYQALLYVYSEIEEEMA 363

Qy        362 KQGRSYRLDHTIELMKDLVGNYFTESKWLSEKYVPTIEEYMRAAEVTIGYNNAITASFAT 421
              |:|||||| :  | ||: |  |: |:|||  : :||:||||  | ||  |:   | ||  
Db        364 KEGRSYRLYYAKEAMKNQVRAYYEEAKWLQVQQIPTMEEYMPVALVTSAYSMLATTSF-- 421

Qy        422 AKAGDIATKETFEWVLSEPKIVKASSVICRLMDDLSSHKFEQKRGHVASAIECYMKQHDA 481
                 ||  |||:|:|: |:||||:||:::||||||: ||||||||||||||:||||||| |
Db        422 VGMGDAVTKESFDWIFSKPKIVRASAIVCRLMDDMVSHKFEQKRGHVASAVECYMKQHGA 481

Qy        482 TEEKVRAEFNKQVTDAWKVINQECLHPTAIPMPLLTCVLNYARVADVMYKDGDAYTFAQI 541
              :|::   ||:||| |||| ||:||| |||:|||:|  ||| ||| ||:||: | || :  
Db        482 SEQETHNEFHKQVRDAWKDINEECLIPTAVPMPILMRVLNLARVIDVIYKNEDGYTHSGT 541

Qy        542 LLKDHLSALFTDPI 555
              :||| ::::  ||:
Db        542 VLKDFVTSMLIDPV 555
                                                                                         

APPENDIX B

A0A1L1WGD9_LIQFO
ID   A0A1L1WGD9_LIQFO        Unreviewed;       559 AA.
AC   A0A1L1WGD9;
DT   15-MAR-2017, integrated into UniProtKB/TrEMBL.
DT   15-MAR-2017, sequence version 1.
DT   29-SEP-2021, entry version 17.
DE   SubName: Full=Beta-elemol synthase {ECO:0000313|EMBL:AMD82309.1};
DE   SubName: Full=TPS01 {ECO:0000313|EMBL:AIO10964.1};
GN   Name=TPS01 {ECO:0000313|EMBL:AMD82309.1};
OS   Liquidambar formosana (Formosan gum).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   Saxifragales; Altingiaceae; Liquidambar.
OX   NCBI_TaxID=63359 {ECO:0000313|EMBL:AIO10964.1};
RN   [1] {ECO:0000313|EMBL:AIO10964.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Chu F.H., Wen C.H., Lee Y.R., Chuang L.;
RT   "Identification and characterization of five terpene synthases from
RT   Liquidambar formosana.";
RL   Submitted (NOV-2013) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:AMD82309.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Chuang L., Wen C.-H., Lee Y.-R., Chu F.-H.;
RL   Submitted (MAR-2015) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:AMD82309.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Lin Y.-L., Hsu L.-R.;
RT   "Identification, functional characterization and seasonal expression
RT   pattern of five Sesquiterpene synthases in Formosan gum.";
RL   Submitted (MAR-2019) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KF874661; AIO10964.1; -; mRNA.
DR   EMBL; KP976403; AMD82309.1; -; mRNA.
DR   GO; GO:0000287; F:magnesium ion binding; IEA:InterPro.
DR   GO; GO:0010333; F:terpene synthase activity; IEA:InterPro.
DR   GO; GO:0016102; P:diterpenoid biosynthetic process; IEA:InterPro.
DR   CDD; cd00684; Terpene_cyclase_plant_C1; 1.
DR   Gene3D; 1.10.600.10; -; 1.
DR   Gene3D; 1.50.10.130; -; 1.
DR   InterPro; IPR008949; Isoprenoid_synthase_dom_sf.
DR   InterPro; IPR034741; Terpene_cyclase-like_1_C.
DR   InterPro; IPR044814; Terpene_cyclase_plant_C1.
DR   InterPro; IPR001906; Terpene_synth_N.
DR   InterPro; IPR036965; Terpene_synth_N_sf.
DR   InterPro; IPR005630; Terpene_synthase_metal-bd.
DR   InterPro; IPR008930; Terpenoid_cyclase/PrenylTrfase.
DR   Pfam; PF01397; Terpene_synth; 1.
DR   Pfam; PF03936; Terpene_synth_C; 1.
DR   SFLD; SFLDG01019; Terpene_Cyclase_Like_1_C_Termi; 1.
DR   SUPFAM; SSF48239; SSF48239; 1.
DR   SUPFAM; SSF48576; SSF48576; 1.
PE   2: Evidence at transcript level;
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723}.
FT   DOMAIN          31..206
FT                   /note="Terpene_synth"
FT                   /evidence="ECO:0000259|Pfam:PF01397"
FT   DOMAIN          237..501
FT                   /note="Terpene_synth_C"
FT                   /evidence="ECO:0000259|Pfam:PF03936"
SQ   SEQUENCE   559 AA;  64534 MW;  FCD6C10F17315FDB CRC64;

  Query Match             65.2%;  Score 1886;  DB 76;  Length 559;
  Best Local Similarity   65.1%;  
  Matches  366;  Conservative   82;  Mismatches  106;  Indels    8;  Gaps    4;

Qy          1 MSVK----VPQSQNAPTEVGRRSVNFHPTVWGDRFITYNNQSVDDD-VEKRLTKELKSQV 55
              |||:    |  ||||  || ||| ||||:|||| |:||   :: :| : ::  :|||::|
Db          1 MSVQALTDVSLSQNAAPEVERRSANFHPSVWGDHFVTYTPVNLTNDAIA EKQIEELKAEV 60

Qy         56 RRKLVDAAENTCQKLNTIDAIERLGLAYHFETEIEEALQNIYNSSQVVGNNVEEDDLYSV 115
              ||||| ||: : : |  ||||:|||||||||||||||| :||  :    |:   |||| |
Db         61 RRKLVAAADRSSEILTMIDAIQRLGLAYHFETEIEEALGHIYR-TYYDENDAVNDDLYHV 119

Qy        116 ALRFRLLRQQGYNISSDVFNKFKDDKDNFKVSLIGDASSLLSLYEAAHLRVHGEHILDEA 175
              |||||||||:||| || :||:|||:  :|| :||||   :|||||||||||||| |:|:|
Db        120 ALRFRLLRQEGYNASSGMFNEFKDNNGDFKEALIGDVRGMLSLYEAAHLRVHGEDIIDQA 179

Qy        176 LTFSVNNLESMATQLSPPLATHVTHALNRPLRKGIPRLEARHYISVYEQDPLHDEDLLKL 235
              | | | :|:| ||||| |: | ||||| :|: ||:|||||| |||:|:::   || ||:|
Db        180 LFFCVTHLQSKATQLSSPIGTQVTHALKQPIHKGMPRLEARQYISIYQEEDSRDETLLRL 239

Qy        236 AKLDFNQLQKIHQKELSEISKWWKDINFVSKLPFARDRVVECYFWIMSVHSEPENWLARR 295
              |||||| ||||||:|||||::||||::| |||||||||||||||| : |: ||| :||||
Db        240 AKLDFNLLQKIHQQELSEIARWWKDLDFASKLPFARDRVVECYFWTLGVYFEPEYYLARR 299

Qy        296 TAAKIAAVTSIIDDIYDVHGTIDELTLFTEAVNRWDINNIDQLPEYMKICYKALLGVFSE 355
              |  |: |:||||||||||:|||||| |||||: ||||: |||||||||||||||| |:||
Db        300 TLTKVIAMTSIIDDIYDVYGTIDELELFTEAIERWDISAIDQLPEYMKICYKALLDVYSE 359

Qy        356 LGEELEKQGRSYRLDHTIELMKDLVGNYFTESKWLSEKYVPTIEEYMRAAEVTIGYNNAI 415
              : ||: |:|||||| :  | ||:||  || |:|| ||:|||||||||  | ||  |:   
Db        360 MEEEMAKEGRSYRLHYAKEAMKNLVRAYFMEAKWFSEEYVPTIEEYMCVALVTSAYSMLT 419

Qy        416 TASFATAKAGDIATKETFEWVLSEPKIVKASSVICRLMDDLSSHKFEQKRGHVASAIECY 475
              | |      ||| |||||||| :||:||||||:| |||||::||||||:|||||||:|||
Db        420 TISL--VGMGDIVTKETFEWVFNEPEIVKASSIIGRLMDDMTSHKFEQERGHVASAVECY 477

Qy        476 MKQHDATEEKVRAEFNKQVTDAWKVINQECLHPTAIPMPLLTCVLNYARVADVMYKDGDA 535
              ||||  ||::|| ||:|:|  |||||||||| |||:|||:|| ||| ||| ||:||| | 
Db        478 MKQHGVTEQEVRKEFHKRVISAWKVINQECLKPTAVPMPILTRVLNLARVIDVVYKDEDG 537

Qy        536 YTFAQILLKDHLSALFTDPIAM 557
              || | |:|||::|:| |:|:|:
Db        538 YTNAGIMLKDYVSSLLTNPVAI 559